Opinion issued November 8, 2022




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-22-00788-CV
                           ———————————
           IN RE HIGHLAND HOMES–HOUSTON, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Highland Homes–Houston, LLC, has filed a petition for writ of

mandamus, challenging the trial court’s August 24, 2022 Order Granting Plaintiff’s

Motion to Reinstate Case, and in the Alternative, Motion to Withdraw Nonsuit as

to Michael and Sharon Fibich. 1


1
      The underlying case is Jacob Taylor and Paget Taylor v. Highland Homes–
      Houston, LLC, Michael J. Fibich, Jr. and Sharon S. Fibich, cause number 20-
      DCV-279636, pending in the 268th District Court of Fort Bend County, the
      Honorable O’Neil Williams presiding.
      We deny mandamus relief. See TEX. R. APP. P. 52.8(a). Any pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Countiss and Rivas-Molloy.




                                        2